Name: 85/159/EEC: Council Decision of 26 February 1985 on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: executive power and public service;  social affairs;  trade;  agricultural policy;  cooperation policy;  economic conditions
 Date Published: 1985-03-01

 Avis juridique important|31985D015985/159/EEC: Council Decision of 26 February 1985 on the association of the overseas countries and territories with the European Economic Community Official Journal L 061 , 01/03/1985 P. 0025 - 0025 Spanish special edition: Chapter 11 Volume 21 P. 0249 Portuguese special edition Chapter 11 Volume 21 P. 0249 +++++( 1 ) OJ NO L 361 , 31 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 29 , 1 . 2 . 1985 , P . 1 . COUNCIL DECISION OF 26 FEBRUARY 1985 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 85/159/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 136 THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS IT IS NECESSARY TO MAINTAIN IN FORCE UNTIL 28 FEBRUARY 1986 THE PROVISIONS APPLICABLE UNDER COUNCIL DECISION 80/1186/EEC OF 16 DECEMBER 1980 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) , AS LAST AMENDED BY THE TREATY OF 13 MARCH 1984 AMENDING , WITH REGARD TO GREENLAND , THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES ( 2 ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 141 OF DECISION 80/1186/EEC IS HEREBY REPLACED BY THE FOLLOWING : " ARTICLE 141 THIS DECISION , INCLUDING THE ANNEXES HERETO , SHALL APPLY UNTIL THE ENTRY INTO FORCE OF NEW PROVISIONS APPLYING THE PRINCIPLES SET OUT IN ARTICLES 131 TO 135 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND AT THE LATEST UNTIL 28 FEBRUARY 1986 , WITHOUT PREJUDICE TO MORE FAVOURABLE PROVISIONS TO BE ADOPTED BY THE COMMUNITY IN RESPECT OF IMPORTS OF PRODUCTS FROM THE OCT . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 MARCH 1985 . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 26 FEBRUARY 1985 . FOR THE COUNCIL THE PRESIDENT F . PANDOLFI